Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Park publication wherein it disclose an automatic driving control apparatus for a vehicle that can selectively switch a driving mode between a manual driving mode in which a driver manually performs driving operation of the vehicle and an automatic driving mode in which driving operation is performed automatically along a set target traveling route, the automatic driving control apparatus comprising (see Figs. 1, 7 - 17; Col. 5, Lines 24 - 52; Col. 5, Lines 50 - 55; Col. 5, Lines 57 - 61; Col. 14, Lines 17 - 19; Col. 15, Lines 13 - 19; and Col. 15, Lines 55 - 57.  In particular, see Figs. 10, and 17.  See Col. 5, lines 50 - 55, "vehicle 100 may be switched from the manual mode into the autonomous mode or from the autonomous module into the manual mode based on information, data or signal provided from an external device."  Emphasis added.  See Col. 15, Lines 55 - 57, "interface unit 130 may serve as a path allowing the vehicle 100 to interface with various types of external devices connected hereto."  Emphasis added): 
a driver identifier configured to identify the driver (see Figs. 1, 7, 9 - 17, Col. 2, Lines 2 - 6, Col. 7, Lines 22 - 27, Col. 17, Lines 9 - 15, Col. 18, Lines 10 - 15,. In particular, see Fig. 9 ~ S920.  

    PNG
    media_image1.png
    380
    444
    media_image1.png
    Greyscale

See Col. 17, Lines 9 – 15); 
a driving experience value evaluation unit configured to evaluate a driving experience value of the driver for the vehicle on a basis of a traveling history in the manual driving mode of the identified driver.  (See Figs. 7, 9, Col. 5, Lines 57 - 59, Col. 6, Lines 21 - 25, Col. 6, Lines 31 - 34, Col. 7, lines 22 - 27, Col. 17, Lines 9 - 15, and Col. 18, Lines 10 - 15.  In particular, see Figs. 7 and 9.  

    PNG
    media_image2.png
    533
    581
    media_image2.png
    Greyscale

See Col. 6, Lines 21 - 25, "The vehicle 200 may implement user interfaces (Uis) or user experiences (UXs) through the user interface apparatus 200.  The user interface 
Then, Okimoto’s vehicle travel mode override control is introduced to combine with Park’s vehicle control system adjusting user inputs based upon driver facial authentication to cure the gaps that Park has in disclosing the claimed invention.
Okimoto’s vehicle travel mode override control presents a vehicle control system wherein it autonomously controls at least one of acceleration or deceleration and steering of a subject vehicle; configured to receive an operation of a vehicle occupant of the subject vehicle to estimate a state of the vehicle occupant, and performs an override for switching from automatic driving to manual driving on the basis of the operation from the vehicle occupant received by the operation reception unit and suppress the override in a case where a decrease of a driving intention of the vehicle occupant is estimated by the estimation unit.  (See Figs. 13 – 14.)
Okimoto teaches a shift permission time setting unit configured to set a shift permission time until a shift from the manual driving mode to the automatic driving mode is permitted on a basis of the driving experience value (see Figs. 1 – 3, 12, 14, Col. 11, Lines 60 - 67, Col. 14, Lines 57 - 64, Col. 15, Lines 47 - 55, Col. 18, Lines, 18 - 28, Col. 19, Lines 51 - 56, Co1. 19, Lines 61 - 65, and Col. 20, Lines 7 - 15.  In particular, see Figs. 12, and 14.

    PNG
    media_image3.png
    512
    601
    media_image3.png
    Greyscale

 See Col. 14, Lines 57 - 64, "The switch control unit 150 switches between the automatic driving mode and the manual driving mode on the basis of a signal input from the automatic driving changeover switch 87. In addition, the switch control unit 150 performs the override for switching from the automatic driving mode to the manual driving mode on the basis of the operation from the vehicle occupant. In addition, the switch control unit 150 performs control to suppress the override according to the driving intention of the vehicle occupant."  See Col. 15, Lines 47 - 55, "The reclining control unit 308, the load sensor 310, and the vehicle interior camera 400 described above are examples of the HMI 70 described above. The vehicle occupant state estimation unit 152 estimates the state of the vehicle occupant and determines the degree of the driving intention by the vehicle occupant from information obtained from at least one of the reclining control portion 308, the load sensor 310, and the vehicle interior camera 400."  See Col. 19, Lines 51 - 56, "In step S204, in a case where the degree (the level value) of the driving intention of the vehicle occupant is equal to or less than the threshold value, the override control unit 154 sets the condition for performing the override on the operation for the driving operation system of the HMI 70 is to be high (step S206)."   Emphasis added.) 
Okimoto additionally teaches a driving mode switching unit configured to control the driving mode so as to be switchable to the automatic driving mode on condition that at least a driving time by the driver in the manual driving mode exceeds the shift permission time.  (See Figs. 1 – 3, 12 - 14, and Col. 18, Lines, 18 - 28.  In particular, see Fig. 14, and Col. 18, Lines, 18 - 28, "in a case where the… value is greater than the threshold value, the override control unit 154 performs (allows) the override. In this case, the override control unit 154 returns the steering wheel 500 accommodated in the front frame portion 510 to an original position. In addition, for example, in a case where the operation for the constitution of the driving operation system in the HMI 70 is not detected for a predetermined time after switching the driving mode to the manual driving mode by the override, the override control unit 154 may return the mode to the automatic driving mode.")
However, the prior art does not teach, or suggest every element of independent claims 1 and 9 - 10. As such, a person skilled in the art would not modify Park in view of Okimoto, or any other combination thereof, to provide the method wherein the traveling history including a driving date of when the identified driver has driven the vehicle, 
wherein the driving experience value evaluation unit evaluates the driving experience value higher as a blank period become short, the blank period being a period from a date when the identified driver drove the vehicle last to a date when the identified driver starts driving the vehicle next, and 
wherein the shift permission time setting unit sets the shift permission time to be shorter when the driving experience value is evaluated higher.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the traveling history including a driving date of when the identified driver has driven the vehicle, 
wherein the driving experience value evaluation unit evaluates the driving experience value higher as a blank period become short, the blank period being a period from a date when the identified driver drove the vehicle last to a date when the identified driver starts driving the vehicle next, and 
wherein the shift permission time setting unit sets the shift permission time to be shorter when the driving experience value is evaluated higher.  
In particular, the prior art is silent in teaching, or suggesting a method wherein the driving experience value evaluation unit evaluates the driving experience value higher as a blank period become short, the blank period being a period from a date when the identified driver drove the vehicle last to a date when the identified driver starts driving the vehicle next, and 
wherein the shift permission time setting unit sets the shift permission time to be shorter when the driving experience value is evaluated higher.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661